Exhibit 99.1 STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (the  Agreement ) is dated as of February 4, 2013 (the  Effective Date ) by and among PSM Holdings, Inc., a Delaware corporation (the  Company ), and each purchaser listed on the Schedule of Purchasers attached hereto (each, a  Purchaser  and collectively, the  Purchasers ). WHEREAS: A. The Company and each Purchaser is executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section 4(a)(2) of the Securities Act, and Rule 506 of Regulation D as promulgated by the Securities and Exchange Commission under the Securities Act. B. The Company has authorized a new series of convertible preferred shares of the Company designated as Series A 6% Convertible Preferred Stock, the terms of which are set forth in the certificate of designations for such series of preferred shares (the  Series A Certificate of Designations ) in the form attached hereto as Exhibit A (the  Series A Preferred Shares ), which Series A Preferred Shares shall be convertible into shares of the Companys Common Stock (as converted, the  Series A Conversion Shares ), in accordance with the terms of the Series A Certificate of Designations. C. The Company has authorized a new series of convertible preferred shares of the Company designated as Series B 6% Convertible Preferred Stock, the terms of which are set forth in the certificate of designations for such series of preferred shares (the  Series B Certificate of Designations  and together with the Series A Certificate of Designations, the  Certificates of Designations ) in the form attached hereto as Exhibit B (the  Series B Preferred Shares  and together with the Series A Preferred Shares, the  Preferred Shares ), which Series B Preferred Shares shall be convertible into the shares of the Companys Common Stock (as converted, the  Series B Conversion Shares  and, together with the Series A Conversion Shares, the  Conversion Shares ), in accordance with the terms of the Series B Certificate of Designations. C. The Company has engaged Wilmington Capital Securities, LLC (the  Placement Agent ), a registered broker/dealer, to act as the exclusive placement agent for the nonpublic offering of the Preferred Shares to the Purchasers. D. Each Purchaser wishes to purchase, and the Company wishes to sell, upon the terms and conditions stated in this Agreement, the aggregate number and series of Preferred Shares set forth opposite such Purchasers name in column (3) on the Schedule of Purchasers attached hereto. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Company and each of the Purchasers agree as follows: ARTICLE I DEFINITIONS 1.1 Definitions . In addition to the terms defined elsewhere in this Agreement, the following terms have the meanings indicated: 1 Affiliate means any Person that, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with a Person, as such terms are used in and construed under Rule 144.  Business Day  means any day other than Saturday, Sunday or other day on which commercial banks in the City of New York are authorized or required by law to remain closed. Closing means the closing of the purchase and sale of the Preferred Shares pursuant to Section 2.1. Closing Date means the date of the Closing. Code means the Internal Revenue Code of 1986, as amended. Commission or 
